DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherubini (US 20080136226 A1) in view of Nagle (US 20080000304 A1).
Claim 1.  Cherubini teaches an occupant monitoring apparatus in operative communication with an occupant support 
(Fig 1 e.g. chair 10 ([0032] FIG. 1 is a schematic illustration of a chair 10 with a flexible seat 12, such as a sling-type seat.), 
the apparatus comprising:
at least one sensor assembly comprising at least one stretchable sensor positioned at least partially within a movable housing
([0034] Sensor assembly 20 is disposed directly below seat 12...Sensor assembly 20 preferably is flexible so as to allow it to be folded with seat 12 when chair 10 is collapsed.
[0038] Sensor 22 may be any type of device which will respond to the longitudinal tension or force applied parallel to the length of sensor assembly 20 which results from sagging), 
the housing having an actuator configured therein to selectively engage and stretch the at least one sensor upon movement of the occupant support against the movable housing
([0040] Shaft 56 of plunger 44 extends past lips 52 which typically surround shaft 56 on the interior of housing 42. End 60 of shaft 56 extends through opening 58 in one end of housing 42. 
[0042] sensor assembly 20 may also include an elastic component... necessary to activate sensor 22.
[0051] Strap 100 includes somewhere along its length a strain gauge 102, which measures the amount of stretch of strap 100... Gauge 102 then sends a signal to a remote location via wires 104. Once the amount of stretch exceeds an amount indicative of a person seated in seat 12, a signal may be generated. Conversely, when the measured strain drops below that amount, a signal may be generated.); 
at least one connector being connectable to at least a portion of the at least one stretchable sensor and at least removably connectable to a control unit
([0051] Gauge 102 then sends a signal to a remote location via wires 104. Once the amount of stretch exceeds an amount indicative of a person seated in seat 12, a signal may be generated. Conversely, when the measured strain drops below that amount, a signal may be generated. )
, and further discloses the use of a processor to detect wherein a state of an occupant on the occupant support can be monitored by monitoring of the at least one stretchable sensor ([0053]) but does not specifically disclose at least one sensor having a capacitance capable of varying when at least one length or width of the stretchable sensor is altered by movement of actuator; and wherein a state of an occupant on the occupant support can be monitored by monitoring a capacitance of the at least one stretchable sensor.
However, Nagle teaches at least one sensor having a capacitance capable of varying when at least one length or width of the stretchable sensor is altered by movement of actuator and wherein a state of an occupant on the occupant support can be monitored by monitoring a capacitance of the at least one stretchable sensor
([0033] the sensor device comprises a first fabric substrate 10 comprising a first compliant portion 11 configured to stretch only in a selected direction 5, and a first non-compliant portion 12 configured for providing a stable non-compliant surface on which an electrode material 30, 40 may be applied. As shown in FIGS. 2A and 2B, the sensor device 1 may be configured such that as the compliant portions 11, 21 stretch in the selected direction 5, the electrode materials 30, 40 forming a capacitive sensor may move generally towards each other such that the overlap area (and corresponding capacitance) of the two electrode portions 30, 40 increases as the sensor device 1 is stretched and/or expanded.
[0058] substantially linear capacitive sensor that may be directly integrated into wearable articles that may be worn by a patient being monitored.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use at least one sensor having a capacitance capable of varying when at least one length or width of the stretchable sensor is altered by movement of actuator and wherein a state of an occupant on the occupant support can be monitored by monitoring a capacitance of the at least one stretchable sensor as taught by Nagle within the system of Cherubini for the purpose of enhancing the system to use an alternative and modern sensor in order to detect a condition of the user with respect to occupant support. 

Claim 2. Cherubini and Nagle teach the apparatus of claim 1, wherein the control is unit capable of receiving data related to capacitance of the at least one stretchable sensor through the connector
(Nagle [0054] As shown in FIG. 4, some sensor device 1 embodiments may further comprise a transducer circuit 400 in communication with the parallel plate capacitive sensor. The transducer circuit 400 may be configured for converting the variable capacitance into corresponding variable voltage indicative of the expansion and/or contraction of the anatomical structure 100.)

Claim 3. Cherubini and Nagle teach the apparatus of claim 2, wherein the control unit is capable of correlating the data of the at least one stretchable sensor with an orientation of an occupant with respect to the occupant support
(Cherubini [0038] Sensor 22 may be any type of device which will respond to the longitudinal tension or force applied parallel to the length of sensor assembly 20 which results from sagging).

Claim 4. Cherubini and Nagle teach the apparatus of claim 2, further comprising an alert system in operative communication with the control unit to alert when a predetermined data is detected
([0053]Processor 120 typically is coupled to one or more devices which could, for example, include an alarm 122, another audible device 124, such as a recorded call for help, an inaudible device, such as a light 126, a telephone jack 128 for sending a recorded message or a braking system 130 on a chair 10.).

Claim 5. Cherubini and Nagle teach the apparatus of claim 4, wherein the alert system in operative communication with the control unit alerts when the data indicates a variance of capacitance of the at least one stretchable sensor
(Nagle [0054] As shown in FIG. 4, some sensor device 1 embodiments may further comprise a transducer circuit 400 in communication with the parallel plate capacitive sensor. The transducer circuit 400 may be configured for converting the variable capacitance into corresponding variable voltage indicative of the expansion and/or contraction of the anatomical structure 100.).

Claim 6. Cherubini and Nagle teach the apparatus of claim 1, wherein the at least one stretchable sensor comprises an electroactive polymer
(Nagle [0035] Furthermore, the non-compliant portions 12, 22 may comprise, in some embodiments, a substantially non-stretchable non-woven fabric comprising, for example a blend of 70% polyethylene terephthalate (PET) and 30% nylon.).

Claim 7. Cherubini and Nagle teach the apparatus of claim 1, further comprising a housing covering, covering at least a portion of the movable housing and the at least one stretchable sensor
(Cherubini [0040] Shaft 56 of plunger 44 extends past lips 52 which typically surround shaft 56 on the interior of housing 42. End 60 of shaft 56 extends through opening 58 in one end of housing 42.).

Claim 8. Cherubini and Nagle teach the apparatus of claim 7, wherein at least a portion of the housing is coupled to at least a portion of the occupant support
([0036] Affixation device 26 may be any type of connector which fixedly attaches strap 24 to rails 14 or to some other portion of the support structure for chair 10.).

Claim 9. Cherubini and Nagle teach the apparatus of claim 1, wherein the movable housing further comprises a pair of spaced apart plates, the actuator extending away from at least one of the spaced apart plates 
(Cherubini [0048] Biasing member 46 urges plunger 44 to the left as shown in FIG. 6, or into a condition in which conductor 82 is in electrical contact with contacts 84 to provide a closed circuit.).

Claim 10. Cherubini and Nagle teach the apparatus of claim 9, wherein movement of an occupant adjusts the occupant support, which engages at least a portion of the movable housing, which causes the at least one actuator to engage the at least one stretchable sensor, thereby changing its capacitance 
(Nagle [0033] the sensor device comprises a first fabric substrate 10 comprising a first compliant portion 11 configured to stretch only in a selected direction 5, and a first non-compliant portion 12 configured for providing a stable non-compliant surface on which an electrode material 30, 40 may be applied. As shown in FIGS. 2A and 2B, the sensor device 1 may be configured such that as the compliant portions 11, 21 stretch in the selected direction 5, the electrode materials 30, 40 forming a capacitive sensor may move generally towards each other such that the overlap area (and corresponding capacitance) of the two electrode portions 30, 40 increases as the sensor device 1 is stretched and/or expanded.).

Claim 11. Cherubini and Nagle teach the apparatus of claim 1, further comprising at least one connector mechanism comprising at least one hooking member configured to engage at least a portion of the occupant support
(Cherubini [0036] In one embodiment, affixation device 26 may be a metal hook which is secured to rails 14. In another embodiment, affixation device 26 may be a screw, rivet or the like which secures strap 24 to rails 14 directly beneath seat 12.).

Claim 12. Cherubini teaches an occupant monitoring system in operative communication with an occupant support having at least one surface, the system comprising:
at least one sensor assembly comprising at least one stretchable sensor positioned in and at least partially extendable through a housing and extendable across a bottom surface of the occupant support, 
([0034] Sensor assembly 20 is disposed directly below seat 12...Sensor assembly 20 preferably is flexible so as to allow it to be folded with seat 12 when chair 10 is collapsed.
[0038] Sensor 22 may be any type of device which will respond to the longitudinal tension or force applied parallel to the length of sensor assembly 20 which results from sagging
([0040] Shaft 56 of plunger 44 extends past lips 52 which typically surround shaft 56 on the interior of housing 42. End 60 of shaft 56 extends through opening 58 in one end of housing 42. 
[0042] In another aspect of the invention, sensor assembly 20 may also include an elastic component which will accommodate additional stretching of seat 12 beyond that which is necessary to activate sensor 22.
[0051] Strap 100 includes somewhere along its length a strain gauge 102, which measures the amount of stretch of strap 100... Gauge 102 then sends a signal to a remote location via wires 104. Once the amount of stretch exceeds an amount indicative of a person seated in seat 12, a signal may be generated. Conversely, when the measured strain drops below that amount, a signal may be generated.); and
, and further discloses the use of a processor to detect wherein a state of an occupant on the occupant support can be monitored by monitoring of the at least one stretchable sensor ([0053]) but does not specifically disclose the at least one stretchable sensor being adapted to generate capacitance data related to a change in at least one length or width of the at least stretchable one sensor by movement of the bottom surface of the occupant support; and a control unit capable of receiving capacitance data from the at least one stretchable sensor, wherein a state of an occupant with respect to the occupant support is capable of translating through the surface of the occupant support to at least a portion of the at least one stretchable sensor with its capacitance data being detectable by the control unit.
However, Nagle teaches at least one stretchable sensor being adapted to generate capacitance data related to a change in at least one length or width of the at least stretchable one sensor by movement of the bottom surface of the occupant support; 
([0033] the sensor device comprises a first fabric substrate 10 comprising a first compliant portion 11 configured to stretch only in a selected direction 5, and a first non-compliant portion 12 configured for providing a stable non-compliant surface on which an electrode material 30, 40 may be applied. As shown in FIGS. 2A and 2B, the sensor device 1 may be configured such that as the compliant portions 11, 21 stretch in the selected direction 5, the electrode materials 30, 40 forming a capacitive sensor may move generally towards each other such that the overlap area (and corresponding capacitance) of the two electrode portions 30, 40 increases as the sensor device 1 is stretched and/or expanded.
[0058] substantially linear capacitive sensor that may be directly integrated into wearable articles that may be worn by a patient being monitored.);
and a control unit capable of receiving capacitance data from the at least one stretchable sensor, wherein a state of an occupant with respect to the occupant support is capable of translating through the surface of the occupant support to at least a portion of the at least one stretchable sensor with its capacitance data being detectable by the control unit
([0054] The transducer circuit 400 may be configured for converting the variable capacitance into corresponding variable voltage indicative of the expansion and/or contraction of the anatomical structure 100.
[0055] the transducer circuit 400 may also comprise a second LPF 406 configured for removing unwanted noise through the signal track that may interfere with the signal sent to an alarm or other monitoring user interface 500)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use at least one sensor and control unit as taught by Nagle within the system of Cherubini for the purpose of enhancing the system to use an alternative and modern sensor in order to detect a condition of the user with respect to occupant support. 

Claim 13. Cherubini and Nagle teach the system of claim 12, further comprising at least one connection mechanism being connectable to and extending between at least a portion of the at least one stretchable sensor and a portion of the occupant support such that movement of the length or width of the at least one stretchable sensor occurs only upon movement of an occupant on the occupant support
(Cherubini [0040] Shaft 56 of plunger 44 extends past lips 52 which typically surround shaft 56 on the interior of housing 42. End 60 of shaft 56 extends through opening 58 in one end of housing 42.).

Claim 14. Cherubini and Nagle teach the system of claim 13, wherein the connection mechanism comprises a hook member
(Cherubini [0036] In one embodiment, affixation device 26 may be a metal hook which is secured to rails 14. In another embodiment, affixation device 26 may be a screw, rivet or the like which secures strap 24 to rails 14 directly beneath seat 12.)

Claim 15. Cherubini and Nagle teach the system of claim 12, further comprising an alert system in operative communication with the control unit to alert when a predetermined capacitance data is detected ([0053]Processor 120 typically is coupled to one or more devices which could, for example, include an alarm 122, another audible device 124, such as a recorded call for help, an inaudible device, such as a light 126, a telephone jack 128 for sending a recorded message or a braking system 130 on a chair 10.).

Claim 16. Cherubini and Nagle teach the system of claim 12, further comprising a communication system in operative communication with the control unit to communicate when a predetermined capacitance data is detected
([0039] e distance (d) between the "plates" of the parallel plate capacitor that, in turn, may determine the capacitance output of the sensor device (see Equation (1) herein)).

Claim 17. Cherubini and Nagle teach the system of claim 12, wherein the occupant support comprises a piece of furniture
([0009] This invention relates generally to a method and apparatus for detecting the presence or absence of a person on a flexible support, including a seat, a bed, a support for a mattress or the like.).

Claim 19. Cherubini and Nagle teach the system of claim 17, wherein the occupant support comprises a wheel chair
([0009] This invention relates generally to a method and apparatus for detecting the presence or absence of a person on a flexible support, including a seat, a bed, a support for a mattress or the like.).

Claim 20. Cherubini and Nagle teach the system of claim 17, wherein the occupant support comprises a bed
([0009] This invention relates generally to a method and apparatus for detecting the presence or absence of a person on a flexible support, including a seat, a bed, a support for a mattress or the like.).

3.	Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cherubini and Nagle and further in view of Young (US 2004026978 A1).
Claim 18. Cherubini and Nagle teach the system of claim 17, and further discloses the use of seat but does not specifically disclose wherein the occupant support comprises a car seat.
However, Young teaches an occupant support comprising a car seat ([0030]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a car seat as taught by Young  within the system of Cherubini and Nagle for the purpose of enhancing the system to be applied to a vehicle environment.

Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689